Form reasgnbk (01/2014)

                                  UNITED STATES BANKRUPTCY COURT
                                       Western District of Washington
                                           1717 Pacific Avenue
                                                Suite 2100
                                            Tacoma, WA 98402

In
Re:                                                      Case Number: 19−41238−MJH
       Diane Renee Erdmann                               Chapter: 13

       Debtor(s).



                                          REASSIGNMENT OF CASE




You are notified that this bankruptcy case has been reassigned to the Honorable Mary Jo Heston. All further
motions should be noted accordingly.



Dated: May 28, 2019

                                                         Mark L. Hatcher
                                                         Clerk, U.S. Bankruptcy Court




        Case 19-41238-MJH          Doc 27     Filed 05/28/19      Ent. 05/28/19 15:25:48       Pg. 1 of 1
